WALTHALL, Justice.
This is an appeal from an order overruling a plea of privilege. The case is companion to G. R. White et al. v. C. M. Houston, 103 S.W.(2d) 1073, this day decided. For the reasons stated in the opinion in the companion case, the judgment should be affirmed. There are some differences in the facts shown in the present case but such differences strengthen the view that the notes sued upon and which are payable at Stanton are valid obligations of the partnership of White & Tom.
Affirmed.